DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 illustrates "R1 = A1 mon N1" should be "R1= A1 mod N1" as described in [0017].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-20 are objected to because of the following informalities:
Claim 11 line 3 recites “divide a first number into K segments” should be “divide the first number into K segments” as antecedently recited in claim 11 line 2. Dependent claims are also objected for inheriting the same deficiencies in which claims depend on.
Claim 12 line 3 recites “the remainder of a division of the first number by the second number” should be “the remainder of the division of the first number by the second number” as antecedently recited in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 11-20 will be addressed before claims 1-10 and 21.
Claim 11 recites an apparatus for deriving a remainder of a division of a first number by a second number.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites divide a first number into K segments; perform a first modular multiplication operation to generate a first intermediate result according to a first segment of the K segments and a first base number during a first iteration, perform a second modular multiplication operation to generate a second intermediate result according to a first iteration remainder and a second base number during a second iteration; perform a first modular addition operation to generate the first iteration remainder according to the first intermediate result and a second segment of the K segments during the first iteration, and perform a second modular addition operation to generate a second iteration remainder according to the second intermediate result and a third segment of the K segments during the second iteration; wherein: K is an integer greater than 2; each of the K segments has a bit length smaller than or equal to a third number; the third number is a rounding-up result of a logarithm value of the second number to base 2; the first base number is calculated according to a first exponential value of a bit length of the second segment with a base of 2; and the second base number is calculated according to a second exponential value of a bit length of the third segment with a base of 2. Such limitations cover mathematical calculations, relationship, and/or formula (see at least figure 2, [0021-0043] equation 1-12). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a modular operation circuit comprises a controller coupled to a modular multiplier and a modular adder. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data as performing mathematical calculation such as dividing, modular multiply, add operation. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 12 recites a             
                
                    
                        (
                        k
                        -
                        1
                        )
                    
                    
                        t
                        h
                    
                
            
         iteration remainder as the remainder of a division of the first number by the second number after a             
                
                    
                        (
                        k
                        -
                        1
                        )
                    
                    
                        t
                        h
                    
                
            
         iteration is performed. Such limitation covers the mathematical concept of generating a remainder after performing repetitive calculation. Furthermore, claim 12 recites the controller is further configured to output, such additional element does not integrate the judicial exception into a practical application because such limitation is considered as insignificant extra solution activity of outputting data under step 2A prong two and does not provide an inventive concept because it is determined to be well-understood, routine, and conventional under step 2B (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network). Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 13-20 further recites limitations that are abstract mathematical concepts (see at least figure 2, [0021-0043] equation 1-12) without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea, thus fail to integrate the judicial exception into a practical application under step 2A prong two, and do not recite additional elements that amount to significantly more than the judicial exception under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C 101.

Claims 1 and 21 recite method claims that would be practiced by the apparatus claim 11. Thus, they are rejected for the same reasons.

Claims 2-10 recite method claims that would be practiced by the apparatus claims 12-20. Thus, they are rejected for the same reasons.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims a method/apparatus for operating a modular operation circuit to derive a remainder of a division of a first number by a second number, the modular operation circuit comprising a controller, a modular multiplier and a modular adder, the method comprising: the controller dividing the first number into K segments; during a first iteration: the modular multiplier performing a first modular multiplication operation to generate a first intermediate result according to a first segment of the K segments and a first base number; and the modular adder performing a first modular addition operation to generate a first iteration remainder according to the first intermediate result and a second segment of the K segments; and during a second iteration: the modular multiplier performing a second modular multiplication operation to generate a second intermediate result according to the first iteration remainder and a second base number; and the modular adder performing a second modular addition operation to generate a second iteration remainder according to the second intermediate result and a third segment of the K segments; wherein: K is an integer greater than 2; each of the K segments has a bit length smaller than or equal to a third number; the third number is a rounding-up result of logarithm of the second number to base 2; the first base number is calculated according to a first exponential value of a bit length of the second segment with a base of 2; and the second base number is calculated according to a second exponential value of a bit length of the third segment with a base of 2.
The primary reasons for indication allowable subject matter is the limitation in combination of all limitations, wherein operating a modular operation circuit to derive a remainder by dividing first number into k segments, wherein k is integer greater than 2 and using multiple iterations of performing modular multiplications and modular additions of each of the k segments, first base number, second base number, and the first base number and second base number are specifically calculated.  

Bockes – US 20130236006
Bockes discloses a method for executing a cryptographic operation in security relevant data comprises a step of determining a remainder of a dividend a modulo a divisor b. As illustrated in figure 2,  output remainder at step 5 includes performing iteration calculation at step 4, wherein [0061] each iteration further comprises step of performing Montgomery multiplication TS41 and additive TS42. However, Bockes does not explicitly disclose wherein operating a modular operation circuit to derive a remainder by dividing first number into k segments, wherein k is integer greater than 2 and using multiple iterations of performing modular multiplications and modular additions of each of the k segments, first base number, second base number, and the first base number and second base number are specifically calculated.  

Chen – US 20040066934
Chen discloses an invention that directed to circuits for computation involving modular arithmetic, arithmetic modulo an integer N where N is typically very large and where the result is the remainder after a conventional division by N, wherein the present invention uses multiplication and addition instead of using division and subtraction to perform modular arithmetic. Figure illustrated a method for calculating AxB mod N, multiplicand register 202 contains the binary representation for A which, as is indicated above, is considered to be partitioned into m "chunks" of k bits each, and multiplier B is also considered to be partitioned into m "chunks" of k bits each, with the higher order bits of multiplier B being supplied to multiplier 203 at the rate of k bits at a time, that is, at each iteration of the process. However, Chen does not explicitly disclose wherein operating a modular operation circuit to derive a remainder by dividing first number into k segments, wherein k is integer greater than 2 and using multiple iterations of performing modular multiplications and modular additions of each of the k segments, first base number, second base number, and the first base number and second base number are specifically calculated.  
Therefore, none of the closest found prior art teaches the limitations as described above. Accordingly, Claims  would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and objection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182